In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1980 
MARK MCCLESKEY, et al., 
                                                Plaintiffs‐Appellants, 

                                  v. 

CWG PLASTERING, LLC, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
           No. 1:15‐cv‐01284 — Larry J. McKinney, Judge. 
                     ____________________ 

     ARGUED DECEMBER 6, 2017 — DECIDED JULY 31, 2018 
                ____________________ 

  Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and 
HAMILTON, Circuit Judges. 
    WOOD,  Chief  Judge.  Walter  “Wally”  Gianino  owned  and 
operated a plastering company in St. Louis, Missouri, for over 
thirty  years.  That  business—Gianino  Plastering—abruptly 
closed in 2012. Around the same time, Wally’s son, Curt Gia‐
nino, who had worked at Gianino Plastering for over a dec‐
ade, founded his own company, CWG Plastering, LLC. CWG 
took on at least some of Gianino Plastering’s customers, hired 
2                                                      No. 17‐1980 

its employees, and without missing a beat completed jobs that 
Gianino Plastering had begun. What might be a story of a son 
following in his father’s footsteps is complicated by an incon‐
venient fact: Curt went into business on the same day that a 
$196,940.73  judgment  was  entered  against  his  father’s  com‐
pany. 
    That judgment arose out of Gianino Plastering’s 2009 col‐
lective  bargaining  agreement  with  the  Operative  Plasterers 
and Cement Masons International Association  Local 3 (“the 
Union”). The agreement obligated the company to make reg‐
ular  contributions  to  the  Indiana  State  Council  of  Plasterers 
and Cement Masons Health and Welfare and Pension Funds 
(“the Funds”). Gianino Plastering soon fell short of meeting 
that obligation, prompting the Funds to sue in the Southern 
District  of  Indiana  in  2011  to  recover  the  delinquent  pay‐
ments. After a bench trial, the district court entered judgment 
against Gianino Plastering and in favor of the Funds. But the 
Funds  were  blocked  from  collecting  on  their  judgment  be‐
cause Gianino Plastering filed for bankruptcy. 
     The  Funds  now  have  sued  CWG,  asserting  that  CWG  is 
Gianino  Plastering’s  successor  and  alter  ego  and  thus  liable 
for both the judgment and for other ongoing violations of the 
collective bargaining agreement. After discovery, the parties 
filed cross‐motions for summary judgment. The district court 
ruled  that  the Funds had not  produced  enough evidence  to 
proceed to trial. Our de novo review of the record convinces us 
to  the  contrary:  the  Funds  proffered  considerable  evidence 
that a trier of fact could use to support its case against CWG, 
and so we reverse and remand.  
No. 17‐1980                                                           3 

                                   I 
    The Funds rely on two legal theories to impose liability on 
CWG  for  Gianino  Plastering’s  debts  and  continuing  obliga‐
tions. First, they contend that CWG is a successor to Gianino 
Plastering, making it liable for Gianino Plastering’s failure to 
pay into the Funds. See, e.g., Teed v. Thomas & Betts Power Sols., 
L.L.C., 711 F.3d 763, 764 (7th Cir. 2013). Second, they argue that 
CWG must continue to abide by Gianino Plastering’s collec‐
tive bargaining obligations as an alter ego of the defunct com‐
pany. See, e.g., Int’l Union of Operating Eng’rs, Local 150, AFL‐
CIO v. Centor Contractors, Inc., 831 F.2d 1309, 1312–13 (7th Cir. 
1987). 
    Because CWG’s liability arises under the Employee Retire‐
ment  Income  Security Act  (ERISA),  29  U.S.C.  §§  1132,  1145, 
and  the  National  Labor  Relations  Act  (NLRA),  29  U.S.C. 
§ 185(a),  everyone  assumed  in  the  district  court  that  federal 
law governs both claims. (On appeal, CWG cited a few cases 
that rested on state law, but it never actually argued that state 
law applies.) At oral argument, CWG belatedly took the posi‐
tion that state law should apply. Choice of law is not a subject 
of jurisdictional status, and so a party can forfeit that issue by 
overlooking it. McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 
684  (7th  Cir.  2014).  That  is  what  CWG  did  here:  it  failed  to 
challenge  the  governing  law  either  in  its  briefs  before  this 
court  or  in  its  summary  judgment  materials  in  the  district 
court. We thus consider the subject forfeited, see Puffer v. All‐
state Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012).  
                                   A 
   Even with the forfeiture, the question remains whether we 
should, on our own initiative, reject the use of federal law in 
4                                                          No. 17‐1980 

favor  of  one  or  more  state  laws.  We  see  no  reason  to  do  so 
here. If the choice of federal law appeared to be flatly incon‐
sistent with the Supreme Court’s decisions, we would have a 
different problem. But it is not. To the contrary, the NLRA and 
ERISA are both statutes in which the Supreme Court has often 
opted for a federal standard, in light of the broad preemptive 
force of both ERISA and section 301 of the Labor Management 
Relations Act. See Smith v. Evening News Ass’n, 371 U.S. 195, 
200  (1962);  Pilot  Life  Ins.  Co.  v.  Dedeaux,  481  U.S.  41,  55–56 
(1987). 
    For  example,  the  Supreme  Court  announced  a  federal 
standard for successor liability in a number of cases beginning 
with John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543 (1964), 
where it addressed the question whether a corporate succes‐
sor had a duty to arbitrate under the labor laws. Id. at 548–49. 
There  the  Court  found  that  federal  law  controlled  and  im‐
posed  a  duty  to  arbitrate  on  the  successor  employer,  even 
though only the predecessor had actually agreed to arbitrate. 
Id. at 550–51. Over the next decade, the Court periodically re‐
turned to successor liability under the NLRA and in each in‐
stance, it used a federal standard. See Golden State Bottling Co. 
v. NLRB, 414 U.S. 168, 174–85 (1973) (finding that federal labor 
policy favored holding a successor liable for the unlawful dis‐
charge of an employee from its predecessor); NLRB v. Burns 
Int’l Sec. Servs., Inc., 406 U.S. 272, 287–88 (1972) (holding that 
a successor is not bound to substantive terms of previous col‐
lective bargaining agreement). See also Howard Johnson Co. v. 
Detroit  Local Joint Exec. Bd., Hotel  & Rest.  Emps.  &  Bartenders 
Int’l Union, AFL‐CIO, 417 U.S. 249, 264–65 (1974) (no successor 
liability). 
No. 17‐1980                                                          5 

    A  federal  standard  for  alter‐ego  liability  also  has  deep 
roots in labor law. In Howard Johnson, the Supreme Court held, 
without even a nod to state law, that federal common law gov‐
erned the question before it. It then went on to state that under 
federal law, an “alter ego” (unlike a successor corporation) “is 
in reality the same employer and is subject to all the legal and 
contractual obligations of the predecessor.” 417 U.S. at 259 n.5.  
     On  the  other  side  of  the  ledger  we  have  the  Supreme 
Court’s  decision  in  Peacock  v.  Thomas,  516  U.S.  349  (1996), 
which cautions federal courts not to jump to the assumption 
that  federal  common  law  applies.  Peacock  started  out  as  an 
ERISA suit by a class against a company (Tru‐Tech) and one 
of  its  shareholder‐officers  (Peacock).  That  suit  resulted  in  a 
judgment against Tru‐Tech, but not against Peacock. After the 
court of appeals affirmed the judgment, the named class rep‐
resentative, Thomas, sued Peacock to try to collect the judg‐
ment against Tru‐Tech. The Supreme Court thus had to decide 
“whether  federal  courts  possess  ancillary  jurisdiction  over 
new actions in which a federal judgment creditor seeks to im‐
pose liability for a money judgment on a person not otherwise 
liable for the judgment,” Id. at 351. On these facts, the Court 
found nothing in ERISA that would stretch federal standards 
that far. It emphasized that the complaint alleged no violation 
of ERISA or the Plan, and held that such allegations were es‐
sential for a veil‐piercing action. Id. at 353–54. Without ancil‐
lary jurisdiction, the case did not belong in federal court. 
      Recognizing that this issue remains open, we nonetheless 
do not find in Peacock a clear signal undermining the Court’s 
longstanding recognition that cases that do rest on ERISA or 
Plan language are both within the federal court’s subject‐mat‐
ter jurisdiction and typically governed by federal law. In our 
6                                                       No. 17‐1980 

case, the Funds argue that CWG is engaged in an ongoing vi‐
olation of the NLRA and ERISA by failing to comply with an 
extant collective bargaining agreement. To the extent that Pea‐
cock rested on a concern about the existence of a federal basis 
for the action, it does not appear to apply here. Particularly in 
light  of  CWG’s  failure  to  suggest  that  state  law  governs  the 
alter‐ego and successor liability questions, we see nothing in‐
appropriate about applying federal law.  
                                  B 
    Both successor and alter‐ego liability incorporate a scienter 
component coupled with an analysis of similarities between 
the old and new entities. Successor liability requires notice of 
the obligation by the new entity, while alter‐ego liability re‐
quires more: a fraudulent intent to avoid collective bargaining 
obligations.  Chi.  Truck  Drivers,  Helpers  &  Warehouse  Workers 
Union (Indep.) Pension Fund v. Tasemkin, Inc., 59 F.3d 48, 49 (7th 
Cir. 1995) (successor liability); Cent. States, Se. & Sw. Areas Pen‐
sion Fund, 85 F.3d at 1287–88 (alter‐ego liability). Once scienter 
is established, successor liability is imposed if there is a “sub‐
stantial continuity in the operation of the business before and 
after the sale.” Tasemkin, 59 F.3d at 49 (quoting EEOC v. G‐K‐
G, Inc., 39 F.3d 740, 748 (7th Cir. 1994)). For alter‐ego liability, 
the  Funds  additionally  must  show  “substantially  identical 
management,  business  purpose,  operation,  equipment,  cus‐
tomers, supervision, and ownership.” Rabine, 161 F.3d at 433. 
The former holds the successor liable for violations of labor 
and  employment  law  by  the  predecessor,  while  the  latter 
holds the alter ego to the terms of the full collective bargaining 
agreement  entered  by  the  predecessor.  See  Howard  Johnson, 
417 U.S. at 259 n.5. Both of these analyses are fact intensive, 
but they boil down to a simple question: despite two entities’ 
No. 17‐1980                                                             7 

legal separation, does the evidence suggest they are one and 
the same?  
                                    II 
    Here, the district court approached the issue by marching 
through  a  lengthy  list  of  factors  identified  in  several  earlier 
decisions from this court, including Tasemkin, 59 F.3d 48, Sul‐
livan  v.  Running  Waters  Irrigation,  Inc.,  739  F.3d  354  (7th  Cir. 
2014), and Cent. States, Se. & Sw. Areas Pension Fund v. Sloan, 
902 F.2d 593 (7th Cir. 1990). It found that “there are simply too 
many  differences  between  the  entities”  for  any  reasonable 
factfinder to impose successor or alter‐ego liability. In so find‐
ing, however, the court failed to credit the full range of evi‐
dence  the  Funds  presented  and  it  crossed  the  line  between 
taking the evidence in the light most favorable to the nonmov‐
ing party, and weighing the evidence for itself. 
    Our own review of the evidence presented by the Funds 
for purposes of the summary judgment motion persuades us 
that there are striking continuities between Gianino Plaster‐
ing’s operations and the newly‐formed CWG. As we noted at 
the  outset,  Wally  was  the  sole  owner  of  Gianino  Plastering 
and shuttered the company in 2012; CWG opened within days 
of Gianino Plastering’s closing and was solely owned by Curt. 
The  companies’  ownership,  name,  and  address  may  have 
changed, but the transition of operations and employees from 
Gianino Plastering to CWG tells a different story. 
   The crucial period for analyzing the transition runs from 
July  27  to  August  14.  On  July  27,  the  presiding  magistrate 
judge recommended a $196,940.73 judgment against Gianino 
Plastering after an evidentiary hearing on damages. Wally un‐
disputedly told Curt about the ruling. Not quite three weeks 
8                                                     No. 17‐1980 

later, on August 14, the district court adopted the magistrate 
judge’s  recommendation  and  entered  judgment  in  that 
amount  against  Gianino  Plastering.  On  the  same  day,  Curt 
registered CWG Plastering as a Missouri LLC.  
     Meanwhile, Gianino Plastering was at work as a plastering 
subcontractor  on  a  residential  job  called  the  LJPP  project. 
Sometime in late July, Wally and Curt visited the LJPP general 
contractor  and  informed  him  that  Gianino  Plastering  was 
shutting down but that CWG would honor Gianino Plaster‐
ing’s bid and complete the work. Documents as late as July 30 
still listed Gianino Plastering as the plastering subcontractor, 
yet  CWG  later  accepted  a  $28,800  payment  for  work  com‐
pleted  through  July  31.  The  subcontract  was  transferred  to 
CWG on August 17, only three days after its formation. CWG 
then completed the job in Gianino Plastering’s stead. 
    Gianino Plastering employed four people at the time of its 
closing: Wally, Curt, Daniel Giger, and James Gildehaus. All 
but  Wally  joined  CWG’s  payroll  immediately  after  Gianino 
Plastering went out of business, presumably while still work‐
ing on the LJPP project. Curt, Giger, and Gildehaus received 
their last Gianino Plastering paycheck on August 10, the Fri‐
day  before  the  judgment  was  entered.  The  next  Friday,  Au‐
gust 17, Curt and Gildehaus received a CWG paycheck. Gil‐
dehaus was aware that he had switched employers because 
Curt  called  him  and  said  “Hey,  Wally’s  being  sued  and  I’m 
starting my own company now and Wally’s no longer in the 
picture.” Giger missed a week of pay, receiving his first CWG 
check on August 24, but he understood that gap to be caused 
by the Funds’ lawsuit against Gianino Plastering. Giger testi‐
fied that he did not even realize that he was working for a new 
company.  Wally  was  not  formally  employed  by  CWG  that 
No. 17‐1980                                                              9 

year (he began receiving CWG pay in August 2013), but there 
is  evidence  that  he  was  involved  with  the  new  company  in 
2012. He signed a lien waiver on behalf of CWG on November 
30  and  was  seen  at  the  LJPP  jobsite.  In  short,  a  trier  of  fact 
could find that CWG adopted Gianino Plastering’s workforce 
as its own after the judgment was entered. 
    In  an  attempt  to  downplay  the  continuities  between  the 
two companies, CWG emphasizes what it sees as major dif‐
ferences between  the two entities. It stresses that CWG was 
solely owned and managed by Curt, while Gianino Plastering 
was solely owned and managed by Wally. But the Funds have 
offered  evidence  undermining  this  clean  distinction.  Wally 
was the sole CWG contact for at least one client; he submitted 
bids for at least two CWG projects; and he accompanied Curt 
to meetings early in CWG’s existence. Furthermore, “familial 
control” can be treated as “common ownership and control” 
in appropriate labor cases. NLRB v. Dane Cnty. Dairy, 795 F.2d 
1313, 1322 (7th Cir. 1986). A reasonable factfinder could find 
both common ownership and control between the two entities 
here. 
    The  parties  dispute  the  materiality  of  CWG’s  capitaliza‐
tion, common equipment, and shared clients. But the best we 
can say for CWG is that these disputed items are just that: dis‐
putes to be resolved at trial. CWG makes much of Curt’s initial 
financing of CWG with $5,500 of his own money. A more sig‐
nificant source of initial funds, however, was the $28,800 pay‐
ment that CWG accepted for Gianino Plastering’s work on the 
LJPP  project.  According  to  its  bank  statements,  CWG  could 
not  have  met  its  obligations  for  its  first  month  of  operation 
using the $5,500 deposit alone. Similarly, the parties dispute 
whether it is significant that CWG used Gianino Plastering’s 
10                                                         No. 17‐1980 

trucks. Gianino Plastering sold the trucks to a third party that 
immediately leased them to CWG. Evidence in the record of 
this transaction is sparse; perhaps it was a straw transaction, 
or perhaps it was an arms‐length bargain. But there is room 
for a factfinder to adopt either interpretation. Last, we know 
that CWG and Gianino Plastering shared eight customers. But 
we do not know from the record how many total customers 
each entity serviced; it could be eight of eight, or it could be 
eight of one hundred. Without a denominator, this fact is not 
conclusive of liability; it is evidence for a factfinder to weigh. 
    Considered as a whole, the record would allow reasonable 
factfinders to differ. As to scienter, the Funds have strong evi‐
dence of intent and undisputed evidence of knowledge, but a 
factfinder  could  choose  to  believe  Curt’s  account  over  Gil‐
dehaus’s. Similarly, the Funds have submitted evidence that 
could suggest “substantial continuity in the operation of the 
business,” Tasemkin, 59 F.3d at 49 (quoting G‐K‐G, Inc., 39 F.3d 
at  748),  and  “substantially  identical  management,  business 
purpose, operation, equipment, customers, supervision, and 
ownership,”  Rabine,  161  F.3d  at  433.  The  Funds’  evidence  is 
not  flawless—after  all,  it  is  the  rare  case  that  can  meet  that 
standard—but the district court was too quick to grant sum‐
mary judgment in CWG’s favor. 
                                   III 
    Because the Funds have presented sufficient evidence to 
proceed to trial on both theories, we REVERSE the judgment of 
the  district  court  and  REMAND  for  further  proceedings  con‐
sistent with this opinion. 
No. 17‐1980                                                            11 

    HAMILTON, Circuit Judge, concurring. I join fully in Chief 
Judge Wood’s opinion. I write separately to address concerns 
raised in Judge Easterbrook’s opinion concurring in the judg‐
ment. The federal rules of successorship liability under ERISA 
and  federal  labor  law  evolved  as  equitable  doctrines  to  ad‐
dress  the  common  practice  of  employers  trying  to  sell  their 
businesses so as to avoid their obligations under federal law. 
In developing those rules, courts have indeed kept an eye on 
how those rules would likely affect people to alter their deci‐
sions in buying and selling businesses or their assets. 
    That is evident in Indiana Electrical Workers Pension Benefit 
Fund v. ManWeb Services, Inc., 884 F.3d 770 (7th Cir. 2018), dis‐
cussed  in  Judge  Easterbrook’s  concurrence.  In  that  case,  we 
remanded  for  a  trial  on  the  issue  of  successorship  liability. 
That result could not have come as a surprise. At the time of 
the original asset purchase, the buyer in that case actually did 
anticipate  the  possibility  of  successor  liability.  The  buyer 
knew  the  seller  faced  potential  withdrawal  liability,  and  it 
knew  full  well  that  successor  liability  was  a  possibility.  The 
buyer  negotiated  the  deal  with  that  prospect  in  mind,  even 
obtaining an indemnity agreement from the sellers covering 
this very risk of successor liability. 884 F.3d at 783, citing Tsareff 
v. ManWeb Services, Inc., 794 F.3d 841, 848 (7th Cir. 2015) (prior 
appeal); see also Golden State Bottling Co v. N.L.R.B., 414 U.S. 
168, 172 n.2 (1973) (noting successor’s ability to negotiate for 
indemnification  regarding  liability  for  predecessor  em‐
ployer’s liability for unfair labor practices). Moreover, the par‐
ties in ManWeb had structured their asset purchase agreement 
to  deliver  all  the  cash  to  a  different,  favored  creditor  of  the 
(insolvent) seller, stiffing the union pension plan. In short, the 
result in ManWeb did not impose a tax on a buyer that lacked 
sufficient foresight or astute lawyers. In the case now before 
12                                                   No. 17‐1980 

us, the evidence does not show a detailed and well‐lawyered 
asset purchase agreement, as in ManWeb. It does include pow‐
erful evidence of a bad‐faith effort to continue the earlier busi‐
ness while favoring certain creditors and leaving these Funds 
unpaid. If bankruptcy would be a better alternative, fairer to 
all creditors of an insolvent business, so be it. 
No. 17‐1980                                                          13      

    EASTERBROOK, Circuit Judge, concurring in the judgment. I 
agree  with  my  colleagues  that  the  case  must  be  remanded, 
but  I  do  not  agree  with  them  about  what  ought  to  happen 
next. I have reservations about choice of law and the content 
of federal successorship law to the extent it applies. 
     Because the Funds seek to recover from CWG Plastering 
directly under two federal statutes, the district court has sub‐
ject‐matter  jurisdiction.  It  does  not  follow  that  federal  law 
applies  to  all  of  the  Funds’  claims.  The  Funds  present  two 
distinct claims: that CWG Plastering is liable in its own right 
as the successor of Gianino Plastering and that CWG Plaster‐
ing  must  pay  a  judgment  the  Funds  hold  against  Gianino 
Plastering.  The  first  claim  arises  under  federal  law.  But  the 
second  sounds  like  the  same  sort  of  theory  that  Peacock  v. 
Thomas, 516 U.S. 349 (1996), held to rest on state law. My col‐
leagues recognize that Peacock appears to govern the attempt 
to collect the judgment from an entity that was not a party to 
it.  They  add  that  they  do  not  see  in  Peacock  a  “clear  signal 
undermining the Court’s longstanding recognition that cases 
that do rest on ERISA or Plan language are … typically gov‐
erned  by  federal  law.”  Slip  op.  5,  emphasis  in  original.  I 
agree with that statement, but, because the attempt to collect 
from CWG Plastering the judgment against Gianino Plaster‐
ing does not rest on ERISA or the Plans’ language, this claim 
is  governed  by  state  law.  (In  Peacock  itself  the  underlying 
judgment  rested  on  ERISA,  which  therefore  cannot  be 
enough to call for the application of federal law to collection 
proceedings.)  It  complicates  litigation  to  have  one  claim  for 
relief  rest  on  one  body  of  law  and  a  second  claim  for  relief 
on a different body of law, but this happens all the time. Pea‐
cock requires the application of state law to the Funds’ effort 
14                                                        No. 17‐1980 

to  collect  from  B  (CWG  Plastering)  an  ERISA  judgment  en‐
tered against A (Gianino Plastering). 
    The  Funds’  direct  ERISA  claim  rests  on  federal  law,  but 
the statute does not supply a rule of decision. We must apply 
federal common law. What is the source of that law? Some‐
times federal common law is drawn from state law. See, e.g., 
United States v. Kimbell Foods, Inc., 440 U.S. 715 (1979); Kamen 
v. Kemper Financial Services, Inc., 500 U.S. 90 (1991). In a case 
arising  under  federal  environmental  law—and  like  this  one 
involving a theory of third‐party liability—the Justices raised 
that possibility but did not decide when it would be appro‐
priate to use state‐law principles as the basis of federal rules. 
United  States  v.  Bestfoods,  524  U.S.  51,  63–64  n.9  (1998).  The 
Court did not come to a conclusion because the parties had 
not  presented  the  issue  properly.  Just  so  here.  The  parties 
have briefed this appeal without so much as mentioning the 
source‐of‐law problem, which means that we properly leave 
the subject for another day. 
    My colleagues conclude that federal common law creates 
successorship  liability  whenever  the  original  and  successor 
businesses  are  similar  enough—where  “enough”  depends 
on juggling the many factors a creative legal mind can envi‐
sion. Maybe so; plenty of judicial opinions proceed that way. 
My  colleagues  cite  a  sample  of  them.  This  ambulatory  ap‐
proach confounds businesses by being so vague that it is im‐
possible to know the  legal rule  until lengthy and expensive 
suits are over. Cf. Secretary of Labor v. Lauritzen, 835 F.2d 1529, 
1539–45 (7th Cir. 1987) (concurring opinion). Our suit is in its 
third  year,  and  all  my  colleagues  are  willing  to  venture  is 
that  “the  record  would  allow  reasonable  factfinders  to  dif‐
No. 17‐1980                                                         15 

fer.” Slip op. 10. I pity the judge who must draft the instruc‐
tions telling jurors how to proceed. 
   More:  it  is  necessary  to  ask  how  this  fundamentally  ex 
post  perspective  affects  parties’  behavior  ex  ante.  If  “similar 
enough”  firms  must  pay  their  predecessors’  debts,  what 
happens?  Will  pension  funds  be  the  winners?  Today’s  deci‐
sion  for  these  Funds  may  come  at  the  expense  of  all  funds 
tomorrow. 
    Consider  the  facts  of  Indiana  Electrical  Workers  Pension 
Benefit  Fund  v.  ManWeb  Services,  Inc.,  884  F.3d  770  (7th  Cir. 
2018). ManWeb paid about $260,000 to buy Freije’s assets. It 
sold (or never used) most of the physical assets and was es‐
sentially  acquiring  the  old  firm’s  name  and  goodwill.  This 
led the court to conclude that it may well be Freije’s succes‐
sor and, if so, must pay more than $660,000 that Freije owed 
to  a  pension  fund.  Successorship  raised  the  assets’  price  to 
$920,000 (the total to Freije plus the fund), much more than 
ManWeb agreed to pay. 
   Businesses  fail,  and  leave  creditors  unpaid,  precisely 
when their assets are worth less than their liabilities. If buy‐
ing  the  assets  means  also  accepting  the  liabilities,  then  the 
assets  have  a  negative  value  and  purchases  do  not  occur. 
When  that  happens  pension  and  welfare‐benefit  funds  are 
worse  off,  losing  even  an  ability  to  recover  the  purchase 
price  from  investors  for  their  own  benefit.  Employees  and 
customers  also  may  suffer  losses  when  a  business  cannot 
continue under new ownership. 
     I use the numbers in ManWeb to illustrate a problem, not 
to  reargue  the  facts  of  that  case.  If  as  Judge  Hamilton  sug‐
gests  the  purchase  price  was  below  the  value  of  the  assets, 
16                                                       No. 17‐1980 

and  the  buyer’s  payment  was  used  for  the  benefit  of  an  in‐
side creditor rather than the fund, the right response should 
have  been  a  fraudulent‐conveyance  action,  which  would 
have enabled the fund to realize the assets’ true value. A suc‐
cessorship  judgment  requiring  the  buyer  to  pay  the  full 
amount  of  the  debt,  even  when  that  exceeds  the  assets’  net 
value, is problematic. 
    Courts should consider how judge‐made rules lead peo‐
ple to alter their behavior. We stressed this recently in Illinois 
Department  of  Revenue  v.  Hanmi  Bank,  No.  17‐1575  (7th  Cir. 
July  9,  2018).  When  bankruptcy  judges  allowed  the  sale  of 
assets  free  of  successorship  liability  for  tax  debts,  see  11 
U.S.C. §363(f), a tax collector protested that its priority claim 
had  not  received  the  protection  to  which  the  Bankruptcy 
Code entitles it. We asked what that protection would have 
entailed, given the existence of other creditors (some of them 
secured) and buyers’ ability to make their own adjustments. 
One potential adjustment  would  have been not  to purchase 
any assets; then  the tax collector also  could not  have  recov‐
ered. Another  potential  adjustment  would  have  been  to  ac‐
quire the assets through a shell corporation without the abil‐
ity  to  pay  the  debtor’s  back  taxes.  Again  the  tax  collector 
could  not  have  recovered.  Because  several  lawful  alterna‐
tives  to  the  sale  in  bankruptcy  left  the  tax  collector  empty‐
handed, the court concluded that nothing was all the tax col‐
lector could get as “adequate protection” under §363. 
    What  was  true  in  Hanmi  Bank  is  equally  true  of  the 
Funds’  claims.  One  lawful  alternative  would  have  been  to 
have  the  Funds’  claims  discharged  in  bankruptcy.  Another 
would have been a sale of assets in bankruptcy, with liability 
stripped  off  under  §363(f)  on  the  same  theory  as  in  Hanmi 
No. 17‐1980                                                     17 

Bank.  The  former  approach—bankruptcy  with  no  succes‐
sor—would have been worse for the Funds, the workers, and 
the customers alike. A sale of assets under §363(f) also would 
have  left  the  Funds  with  nothing.  If  Curt  Gianino  had  con‐
sulted  a  good  bankruptcy  lawyer  before  taking  over  his  fa‐
ther’s business, he would have been told these things. Order‐
ing him to pay about $200,000 to the Funds is a steep penalty 
for the lack of legal advice and will serve as an incentive for 
family  businesses  to  throw  creditors,  workers,  and  custom‐
ers  to  the  wolves.  Is  that  really  what  federal  common  law 
should achieve?